                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 TANGELO IP, LLC,

                Plaintiff,

         V.
                                                                 No. 18-cv-692-RGA
 TUPPERWARE BRANDS CORP.,

                Defendant.




                                    MEMORANDUM ORDER

       Presently before the Court is Defendant's motion for exceptional case. (D.I. 20). I have

reviewed the parties' briefing. (D.I. 21, 23, 24).

  I.   BACKGROUND

       On May 7, 2018, Plaintiff brought this action against Defendant alleging infringement of

U.S. Patent No. 8,429,005 ("the '005 patent"). (D.I. 1). Defendant subsequently filed a motion

to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) on the basis that the '005 patent

is invalid under 35 U.S.C. § 101. (D.I. 7, 8). I held a hearing on November 15, 2018 and

granted Defendant's motion on November 26, 2018. Tangelo IP, LLC v. Tupperware Brands

Corp., 2018 WL 6168083 (D. Del. Nov. 26, 2018). I found the '005 patent claims "directed to

the abstract idea of using an identifier to allow a reader of a printed publication to access related

information not in a printed publication." Id at *2. I further found the claims do not have an

inventive concept, but merely apply the abstract idea in a generic computer environment. Id at

*4. Defendant now moves for a finding that this is an exceptional case warranting attorneys'

fees under 35 U.S.C. § 285. (D.I. 20, 21).


                                                     1
 II.   LEGAL STANDARD

       The Patent Act provides that "in exceptional cases [the court] may award reasonable

attorney fees to the prevailing party." 35 U.S.C. § 285. Under the statute there are two basic

requirements: (1) that the case is "exceptional" and (2) that the party seeking fees is a "prevailing

party." The Supreme Court defines an "exceptional" case as "simply one that stands out from

others with respect to the substantive strength of a party's litigating position (considering both .

the governing law and the facts of the case) or the unreasonable manner in which the case was

litigated." Octane Fitness, LLC v. ICON Health & Fitness, Inc., 134 S. Ct. 1749, 1756 (2014).

Section 285 is governed by a preponderance of the evidence standard. Id at 1758.

III.   ANALYSIS

       I do not think this is an exceptional case. Although I found the '005 patent invalid under

§ 101, that does not mean Plaintiffs contrary position was unreasonable. "[I]t is the substantive

strength of the party's litigating position that is relevant to an exceptional case determination, not

the correctness or eventual success of that position. A party's position on issues of law

ultimately need not be correct for them to not stand out, orb~ found reasonable." SFA Sys., LLC

v. Newegg Inc., 793 F.3d 1344, 1348 (Fed. Cir. 2015) (internal quotation marks and citations

omitted).

       Defendant argues that Plaintiff "ignored substantial precedent dismissing analogous

claims directed to concepts long-practiced in society." (D.I. 21 at 7). Defendant assumes that it

was so obvious the '005 patent was directed to "concepts long-practiced in society" that it was

objectively unreasonable for Plaintiff to believe the patent was valid under § 101. I disagree.

Defendant identifies no precedent addressing claims analogous to those in the '005 patent, at

least beyond the broad category of claims directed to "concepts long-practiced in society." (See



                                                  2
D.I. 21, 24). In my order granting Defendant's motion to dismiss, I found the '005 patent

directed to a fairly specific concept-"the abstract idea of using an identifier to allow a reader of

a printed publication to access related information not in a printed publication." Tangelo, 2018

WL 6168083, at *2. I distinguished the '005 patent claims from those that the Federal Circuit

has found to be patent-eligible. Id. at *2-3. I did not identify any cases that found analogous

claims to be patent-ineligible. Id.

       This case stands in contrast to Finnavations LLC v. Payoneer, Inc., 2019 WL 1236358

(D. Del. Mar. 18, 2019). In Finnavations, I granted motions for exceptional case and attorneys'

fees based on claims that were "plainly directed at a patent ineligible concept." Id. at *2. There

was "no question" that the patent was invalid because the claims were analogous to those struck

down in Alice. Id. at* 1. This is clearly a different situation. I am not aware of any precedent

that leaves "no question" as to the '005 patent's validity, particularly in view of the somewhat

opaque nature of§ 101. Although I ultimately agreed with Defendant that the '005 patent is

invalid, I think there is room for argument. Therefore, Defendant has failed to show that this

case is exceptional under § 285.

IV.     CONCLUSION

       For the foregoing reasons, Defendant's motion (D.I. 20) is DENIED.


       IT IS SO ORDERED this          ll day of May 2019.




                                                  3
